Citation Nr: 1455415	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988. 

This appeal is before the Board of Veterans' Appeals (Board) from February 2010 and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board denied the Veteran's claim of service connection for a chronic left knee disorder.  He appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In an October 2014 order, the Court granted the motion, and remanded the case to the Board for action consistent with the terms of the JMR.

The Veteran raised issue of service connection for hypertrophy of the right leg muscle in a November 2014 application for benefits.  This issue is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the October 2014 JMR, the parties to the JMR determined that, in denying service connection for a chronic left knee disorder, the Board erroneously relied on inadequate VA examinations and opinions dated in October 2010 and August 2012.  

Specifically, the parties determined that the October 2010 VA examiner relied on an "inaccurate factual predicate," as the examiner stated that the Veteran "was seen one time for his left knee during service," and that there was "no documentation of ongoing left knee problems."   According to the parties, "it appears that there are two entries for the left knee where the left knee was expressly reviewed," "the service exit examination indicates [the Veteran] had 'trick' or locked knees," "and "[a]nother service medical note, for [the Veteran's] right knee, says that neither knee looks like they have trauma - and reiterates previous issues with his left knee on [sic] before."  

The parties determined that the August 2012 VA examiner's opinion that the Veteran's left knee disability was age-related did "not offer any reasoning" to support the opinion.  They also determined that the examiner incorrectly "stated there was no history of subluxation or dislocation of [the Veteran's] knees," when "there is evidence of subluxation, laxity and dislocation throughout the claims file," pointing to a June 2012 opinion letter from Dr. D.P., an October 13, 2011, Orthopedic Note, a September 2, 2010, Physical Therapy Discharge Note, and a June 22, 2010, VA examination.  In this regard, however, no such record noted by the parties reflects subluxation or dislocation of the left knee.

The parties concluded that the inadequacies of the examinations for rating purposes required "the Board to remand the matter for a new examination."

Also, in April 2014, the Veteran filed a notice of disagreement with the denial of service connection for a right wrist disability in a March 2014 rating decision, but a statement of the case has not been issued on that matter.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case on the issue of service connection for a right wrist disability.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any left chronic left knee disorder.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should determine:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any chronic left knee disorder is related to service; and 

b) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any chronic left knee disorder was caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service-connected right knee disabilities, to include right knee patellofemoral syndrome and degenerative joint disease with history of torn ACL and torn medial meniscus, with associated right knee instability.

In rendering these opinions, the examiner should specifically consider the Veteran's in-service July 1984 treatment for left knee pain with a diagnosis of MCL strain; January 1985 treatment for left knee pain diagnosed as musculoskeletal strain; January 1986 treatment for right knee pain indicating bilateral laxity to lateral-collateral ligaments and crepitus of both knees; and the Veteran's report of medical history at the time of his service exit examination indicating that he reported a history of  "trick" or locked knee.

The examiner should also specifically consider the January 2010, October 2010, and August 2012 VA examination reports, and the June 2012 opinion letter of Dr. D.P.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the issue of service connection for a chronic left knee disorder, to include as secondary to a service-connected right knee disability.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

